Name: Council Regulation (EC) No 1385/2004 of 29 April 2004 on administering the double-checking system without quantitative limits in respect of the export of certain steel products from Kazakhstan to the European Community
 Type: Regulation
 Subject Matter: iron, steel and other metal industries;  trade policy;  European construction;  tariff policy;  Asia and Oceania
 Date Published: nan

 6.8.2004 EN Official Journal of the European Union L 261/1 COUNCIL REGULATION (EC) No 1385/2004 of 29 April 2004 on administering the double-checking system without quantitative limits in respect of the export of certain steel products from Kazakhstan to the European Community (Text with EEA relevance) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof, Having regard to the proposal from the Commission, Whereas: (1) The Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and the Republic of Kazakhstan, of the other part (1), entered into force on 1 July 1999. (2) The European Community and the Republic of Kazakhstan agreed to establish a double-checking system in respect of certain steel products for the period from 1 January 2000 to 31 December 2001. This Agreement in the form of an Exchange of Letters was approved on behalf of the European Community by means of Decision 1999/865/EC (2). Regulation (EC) No 2743/1999 (3) established the corresponding implementing legislation for the Community. (3) The situation relating to imports of certain steel products from the Republic of Kazakhstan to the Community has been the subject of thorough examination and, on the basis of relevant information supplied to them, the Parties have concluded an Agreement in the form of an Exchange of Letters (4) which establishes a double-checking system without quantitative limits for the period between the date of entry into force of this Regulation and 31 December 2004, unless both Parties agree to terminate the system earlier. (4) The measures necessary for the implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (5), HAS ADOPTED THIS REGULATION: Article 1 1. For the period running from the date on which this Regulation enters into force to 31 December 2004, in accordance with the provisions of the abovementioned Agreement in the form of an Exchange of Letters, imports into the Community of certain steel products originating in the Republic of Kazakhstan, as listed in Appendix I, shall be subject to the presentation of a surveillance document conforming to the model shown in Appendix II issued by the authorities in the Community. 2. For the period running from the date on which this Regulation enters into force to 31 December 2004, imports into the Community of the steel products originating in the Republic of Kazakhstan and listed in Appendix I shall, in addition, be subject to the issue of an export document issued by the competent Kazakhstan authorities. The export document shall conform to the model shown in Appendix III. It shall be valid for exports throughout the customs territory of the Community. The importer must present the original of the export document not later than 31 March of the year following that in which the goods covered by the document were shipped. 3. Shipment is considered to have taken place on the date of loading on to the exporting means of transport. 4. The classification of the products covered by this Regulation is based on the tariff and statistical nomenclature of the Community (hereinafter called the CN). The origin of the products covered by this Regulation shall be determined in accordance with the rules in force in the Community. 5. The competent authorities of the Community shall inform the Republic of Kazakhstan of any changes in the CN in respect of products covered by this Regulation before their date of entry into force in the Community. 6. Goods shipped before the entry into force of this Regulation shall be excluded from the scope of this Regulation. Article 2 1. The surveillance document referred to in Article 1 shall be issued automatically by the competent authority in the Member States, without charge for any quantities requested, within five working days of presentation of an application by any Community importer, wherever established in the Community. This application shall be deemed to have been received by the competent national authority no later than three working days after submission, unless it is proven otherwise. 2. A surveillance document issued by one of the competent national authorities listed in Appendix IV shall be valid throughout the Community. 3. The importer's application for a surveillance document shall include the following elements: (a) the name and full address of the applicant (including telephone and telefax numbers, and possible identification number used by the competent national authorities) and VAT registration number, if subject to VAT; (b) if applicable, the name and full address of the declarant or representative of the applicant (including telephone and fax numbers); (c) the full name and address of the exporter; (d) the exact description of the goods, including:  their trade name,  the CN code(s),  the country of origin,  the country of consignment; (e) the net weight, expressed in kg and also quantity in the unit prescribed where other than net weight, by combined nomenclature heading; (f) the cif value of the goods in euros at the Community frontier by combined nomenclature heading; (g) whether the products concerned are seconds or of substandard quality (6); (h) the proposed period and place of customs clearance; (i) whether the application is a repeat of a previous application concerning the same contract; (j) the following declaration, dated and signed by the applicant with the transcription of his name in capital letters: I, the undersigned, certify that the information provided in this application is true and given in good faith, and that I am established in the Community.; The importer shall also submit a copy of the contract of sale or purchase, the pro forma invoice and/or, in cases where the goods are not directly purchased in the country of production, a certificate of production issued by the producing steel mill. 4. Surveillance documents may be used only for such time as arrangements for the liberalisation of imports remain in force in respect of the transactions concerned. Without prejudice to possible changes in the import regulations in force or decisions taken in the framework of an agreement or the management of a quota:  the period of validity of the surveillance document is hereby fixed at four months,  unused or partly used surveillance documents may be renewed for an equal period. 5. The importer shall return surveillance documents to the issuing authority at the end of their period of validity. Article 3 1. A finding that the unit price at which the transaction is effected exceeds that indicated in the import document by less than 5 % or that the total value or quantity of the products presented for import exceeds the value or quantity given in the import document by less than 5 % shall not preclude the release for free circulation of the products in question. 2. Applications for import documents and the documents themselves shall be confidential. They shall be restricted to the competent authorities and the applicant. Article 4 1. Within the first 10 days of each month, the Member States shall communicate to the Commission: (a) details of the quantities and values (calculated in euros) for which import documents were issued during the preceding month; (b) details of imports during the month preceding the month referred to in (a). The information provided by Member States shall be broken down by product, CN code and by country. 2. The Member States shall give notification of any anomalies or cases of fraud which they discover and, where relevant, the basis on which they have refused to grant an import document. Article 5 Any notices to be given hereunder shall be given to the Commission and shall be communicated electronically within the integrated network set up for this purpose, unless for imperative technical reasons it is necessary to use other means of communication temporarily. Article 6 Committee 1. The Commission shall be assisted by a committee composed of the representatives of the Member States and chaired by a representative of the Commission. 2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply. The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at three months. 3. The Committee shall adopt its rules of procedure. Article 7 Final provisions Amendments to the Appendices which may be necessary to take into account modifications to the Annex or Appendices attached to the Agreement in the Form of an Exchange of Letters between the European Community and the Republic of Kazakhstan, or amendments made to Community rules on statistics, customs arrangements, common rules for imports or import surveillance, shall be adopted in accordance with the procedure laid down in Article 6(2). This Regulation shall enter into force on the 15th day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 29 April 2004. For the Council The President M. McDOWELL (1) OJ L 196, 28.7.1999, p. 3. (2) OJ L 342, 31.12.1999, p. 37. (3) OJ L 342, 31.12.1999, p. 1. (4) See page 49 of this Official Journal. (5) OJ L 184, 17.7.1999, p. 23. (6) Under the criteria given in the Commission communication concerning identification criteria of non-prime steel products from third countries applied by customs services of Member States (OJ C 180, 11.7.1991, p. 4). Appendix I List of products subject to double-checking without quantitative limits KAZAKHSTAN ex 7211 23 30 (TARIC code 7211233099) ex 7211 23 80 (TARIC code 7211238099) ex 7211 29 00 (TARIC code 7211290091) ex 7211 29 00 (TARIC code 7211290099) ex 7211 90 00 (TARIC code 7211900090) ex 7211 23 20 (TARIC code 7211232090) ex 7225 19 10 (TARIC code 7225191000) ex 7225 19 90 (TARIC code 7225199000) ex 7226 19 10 (TARIC code 7226191000) ex 7226 19 80 (TARIC code 7226198010) ex 7226 19 80 (TARIC code 7226198090) ex 7226 11 00 (TARIC code 7226110090) Appendix II EUROPEAN COMMUNITY SURVEILLANCE DOCUMENT EUROPEAN COMMUNITY SURVEILLANCE DOCUMENT Appendix III Appendix IV LISTA DE LAS AUTORIDADES NACIONALES COMPETENTES SEZNAM PÃ Ã SLUÃ NÃ CH VNITROSTÃ TNÃ CH ORGÃ NÃ ® LISTE OVER KOMPETENTE NATIONALE MYNDIGHEDER LISTE DER ZUSTÃ NDIGEN BEHÃ RDEN DER MITGLIEDSTAATEN PÃ DEVATE RIIKLIKE ASUTUSTE NIMEKIRI Ã ÃÃ Ã ¥ÃÃ ¥Ã Ã £Ã ÃÃ £ Ã ¤Ã ©Ã  Ã Ã ¡Ã §Ã ©Ã  Ã Ã Ã Ã Ã £Ã Ã £ Ã Ã Ã ÃÃ ©Ã  Ã ¤Ã ©Ã  Ã Ã ¡Ã Ã ¤Ã ©Ã  Ã Ã Ã Ã ©Ã  LIST OF THE COMPETENT NATIONAL AUTHORITIES LISTE DES AUTORITÃ S NATIONALES COMPÃ TENTES ELENCO DELLE COMPETENTI AUTORITÃ NAZIONALI VALSTU KOMPETENTO IESTÃÃ ½U SARAKSTS ATSAKINGÃ ² NACIONALINIÃ ² INSTITUCIJÃ ² SÃ RAÃ AS AZ ILLETÃ KES NEMZETI HATÃ SÃ GOK LISTÃ JA LISTA TA' L-AWTORITAJIET KOMPETENTI NAZZJONALI LIJST VAN BEVOEGDE NATIONALE INSTANTIES LISTA WÃ AÃ CIWYCH ORGANÃ W KRAJOWYCH LISTA DAS AUTORIDADES NACIONAIS COMPETENTES ZOZNAM PRÃ SLUÃ NÃ CH Ã TÃ TNYCH ORGÃ NOV SEZNAM PRISTOJNIH NACIONALNIH ORGANOV LUETTELO TOIMIVALTAISISTA KANSALLISISTA VIRANOMAISISTA FÃ RTECKNING Ã VER BEHÃ RIGA NATIONELLA MYNDIGHETER BELGIQUE/BELGIÃ  Service public fÃ ©dÃ ©ral Ã conomie, PME, classes moyennes et Ã ©nergie Administration du potentiel Ã ©conomique Politiques d'accÃ ¨s aux marchÃ ©s, service Licences Rue GÃ ©nÃ ©ral Leman, 60 B-1040 Bruxelles TÃ ©lÃ ©copieur (32-2) 230 83 22 Federale Overheidsdienst Economie, KMO, Middenstand & Energie Bestuur Economisch Potentieel Markttoegangsbeleid, dienst Vergunningen Generaal Lemanstraat 60 B-1040 Brussel Fax (32-2) 230 83 22 Ã ESKÃ  REPUBLIKA Ministerstvo prÃ ¯myslu a obchodu LicenÃ nÃ ­ sprÃ ¡va Na FrantiÃ ¡ku 32 110 15 Praha 1 Fax: (420-2) 24 21 21 33 DANMARK Erhvervs- og Boligstyrelsen Ãkonomi- og Erhvervsministeriet VejlsÃ ¸vej 29 DK-8600 Silkeborg Fax: (45) 35 46 64 01 DEUTSCHLAND Bundesamt fÃ ¼r Wirtschaft und Ausfuhrkontrolle (BAFA) Frankfurter StraÃ e 29-35 D-65760 Eschborn 1 Fax: (+49-61) 969 42 26 EESTI Majandus- ja Kommunikatsiooniministeerium Harju 11 EE-15072 Tallinn Faks: +372-6313660 Ã Ã Ã Ã Ã Ã  Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã  Ã ºÃ ±Ã ¹ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ¹Ã µÃ ¸Ã ½Ã Ã ½ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã ¡Ã ¿Ã Ã ½ Ã Ã ¿Ã Ã ½Ã ¬Ã Ã ¿Ã 1 EL-105 63 Ã Ã ¸Ã ®Ã ½Ã ± Ã ¦Ã ±Ã ¾: (30-210) 328 60 94 ESPAÃ A Ministerio de EconomÃ ­a SecretarÃ ­a General de Comercio Exterior SubdirecciÃ ³n General de Productos Industriales Paseo de la Castellana, 162 E-28046 Madrid Fax (34) 913 49 38 31 FRANCE Bureau Textile importations Direction gÃ ©nÃ ©rale de l'industrie, des technologies de l'information et des postes (DIGITIP) 12, rue Villiot F-75572 Paris Cedex 12 TÃ ©lÃ ©copieur (33-1) 53 44 91 81 IRELAND Department of Enterprise, Trade and Employment Import/Export Licensing, Block C Earlsfort Centre Hatch Street Dublin 2 Ireland Fax (353-1) 631 25 62 ITALIA Ministero delle AttivitÃ produttive Direzione generale per la politica commerciale e per la gestione del regime degli scambi Viale America 341 I-00144 Roma Fax: +39-06-59 93 22 35/59 93 26 36 Ã Ã ¥Ã Ã ¡Ã Ã £ Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¼ÃÃ ¿Ã Ã ¯Ã ¿Ã , Ã Ã ¹Ã ¿Ã ¼Ã ·Ã Ã ±Ã ½Ã ¯Ã ±Ã  Ã ºÃ ±Ã ¹ Ã ¤Ã ¿Ã Ã Ã ¹Ã Ã ¼Ã ¿Ã  Ã ¥ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Ã Ã ¼ÃÃ ¿Ã Ã ¯Ã ¿Ã Ã Ã ¿Ã ½Ã ¬Ã ´Ã ± 'Ã Ã ºÃ ´Ã ¿Ã Ã ·Ã  Ã Ã ´Ã µÃ ¹Ã Ã ½ Ã Ã ¹Ã Ã ±Ã ³Ã Ã ³Ã ®Ã /Ã Ã ¾Ã ±Ã ³Ã Ã ³Ã ®Ã  Ã Ã ´Ã Ã  Ã Ã ½Ã ´Ã Ã ­Ã ± Ã Ã Ã ±Ã ¿Ã Ã ¶Ã ¿Ã Ã Ã . 6 CY-1421 Ã Ã µÃ Ã ºÃ Ã Ã ¯Ã ± Ã ¦Ã ±Ã ¾: (357-22) 37 51 20 LATVIJA Latvijas Republikas Ekonomikas ministrija BrÃ «vÃ «bas iela 55 LV-1519 RÃ «ga Fakss: +371-728 08 82 LIETUVA Lietuvos Respublikos Ã «kio ministerija Gedimino pr. 38/2 LT-01104 Vilnius Faks. +370-52623974 LUXEMBOURG MinistÃ ¨re des affaires Ã ©trangÃ ¨res Office des licences BP 113 L-2011 Luxembourg TÃ ©lÃ ©copieur (352) 46 61 38 MAGYARORSZÃ G Magyar Kereskedelmi EngedÃ ©lyezÃ ©si Hivatal Margit krt. 85. H-1024 Budapest Fax: +36-1-3367302 MALTA DiviÃ ¾joni ghall-KummerÃ  Servizzi KummerÃ jali Lascaris MT-Valletta CMR02 Fax: +356-25 69 02 99 NEDERLAND Belastingdienst/Douane centrale dienst voor in- en uitvoer Postbus 30003, Engelse Kamp 2 9700 RD Groningen Nederland Fax (31-50) 523 23 41 Ã STERREICH Bundesministerium fÃ ¼r Wirtschaft und Arbeit AuÃ enwirtschaftsadministration Abteilung C2/2 Stubenring 1 A-1011 Wien Fax: (+43-1) 711 00/83 86 POLSKA Ministerstwo Gospodarki, Pracy i Polityki SpoÃ ecznej Plac Trzech KrzyÃ ¼y 3/5 PL-00-507 Warszawa Fax: +48-22-693 40 21/693 40 22 PORTUGAL MinistÃ ©rio das FinanÃ §as DirecÃ §Ã £o-Geral das AlfÃ ¢ndegas e dos Impostos Especiais sobre o Consumo Rua Terreiro do Trigo Edificio da AlfÃ ¢ndega de Lisboa P-1140-060 Lisboa Fax: (351-21) 881 42 61 SLOVENIJA Ministrstvo za gospodarstvo PodroÃ je ekonomskih odnosov s tujino Kotnikova 5 SI-1000 Ljubljana Faks +386-1-478 36 11 SLOVENSKÃ  REPUBLIKA Ministerstvo hospodÃ ¡rstva SR Odbor licenciÃ ­ MierovÃ ¡ 19 827 15 Bratislava Fax: (421-2) 43 42 39 19 SUOMI Tullihallitus PL 512 FI-00101 Helsinki Faksi (358-20) 492 28 52 SVERIGE Kommerskollegium Box 6803 S-113 86 Stockholm Fax: (46-8) 30 67 59 UNITED KINGDOM Department of Trade and Industry Import Licensing Branch Queensway House - West Precinct Billingham TS23 2N United Kingdom Fax (44-164) 236 42 69